Title: From Thomas Jefferson to Edward Bancroft, 24 April 1789
From: Jefferson, Thomas
To: Bancroft, Edward



Dear Sir
Paris Apr. 24. 1789.

I have duly received your favor of the 14th. and communicated it to Mr. Paradise, who desires me to observe that, after retaining a very moderate subsistence for himself and Mrs. Paradise (as that of £200 a year apeice which has been proposed) his first and ruling object is to pay his debts: that therefore instead of desiring a full third of all remittances from Virginia, including debts, he would wish that whenever these remittances are such as that his third added to the money in the funds would exceed 400£ for himself and Mrs. Paradise, the surplus should be paid to his creditors. And he would rather have it so settled in the deed. He concurs in the idea of letting the deed commence it’s operation on the produce of the present year, so that with the crop of the last year he may pay the debts contracted for his subsistence before the date of the deed. As the expectation of my congé leaves me never sure of being here more than ten days, I think it would serve the interests of all parties to enable me to convey the deed to Virginia and have it recorded there. This is essential to it’s validity. I inclose for Mrs. Paradise a letter which came to me thro’ the post office. I mention this to account for the marks of violation on it. With respectful compliments to her, I am with great esteem Dr. Sir your most obedt. humble servt.,

Th: Jefferson

